Case 1:20-cv-24207-BB Document1 Entered on FLSD Docket 10/14/2020 Page 1 of 8
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO:
LUIS ALBERTO ROSES BURLANDO,

Plaintiff,
V.

HOME DEPOT U.S.A., INC.,

Defendant.
/

THE HOME DEPOT U.S.A., INC’S NOTICE OF REMOVAL

 

Defendant, THE HOME DEPOT U.S.A., INC., (“Home Depot”), by and
through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and
1446, and Rule 81(c) of the Federal Rules of Civil Procedure, hereby removes to this
Honorable Court the action filed in the 11th Judicial Circuit in and for Miami-Dade
County, Florida, Case No. 2020-018075-CA-01, with full reservation of rights,
exceptions, and defenses, and states in support thereof:

I. BACKGROUND

1. On or about August 24, 2020 Luis Alberto Roses Burlando, (“Plaintiff’),
commenced the instant action by filing a Complaint in the 11th Judicial Circuit
Court in and for Miami-Dade County, Florida. See Complaint attached as Exhibit
“A”

2. The Complaint was served on Home Depot on or about September 14,

2020. See Return of Service attached as Exhibit “B.”

HAMILTON, MILLER & BIRTHESEL tur

150 SOUTHEAST SECOND AVENUE, SUITE 1200 - MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 1:20-cv-24207-BB Document1i Entered on FLSD Docket 10/14/2020 Page 2 of 8

3. Plaintiff asserts generally that Home Depot maintained its premises in
a negligent manner, resulting in Plaintiffs alleged incident. See Ex. “A.”

A, The Complaint also generally alleges that this is an action for damages
exceeding $30,000.00 exclusive of costs and interest. Id. at { 1.

5. On June 29, 2020, Plaintiff provided his Demand with medical bills and
records related to treatment Plaintiff received related to the subject incident.
Plaintiffs medical bills totaled Two Hundred and Twenty-Eight Thousand Five
Hundred and Forty-Nine Dollars and Fifteen Cents. ($228,549.15). Plaintiffs
demand, requests the Defendant’s “full policy limits.”1.

6. This matter is removable based on diversity of citizenship of the parties,
and because the amount in controversy is in excess of $75,000.00 exclusive of
interest, attorney’s fees, and costs.

7. Home Depot attaches hereto, and makes a part of this notice, a copy of
the process, pleadings, and other papers filed in the 11th Judicial Circuit Court in
and for Miami-Dade County, Florida together with a docket sheet from the Clerk of
the Court. See State Court Filings attached as Exhibit “C.”

8. Home Depot reserves the right to raise all defenses and objections in
this action after the action is removed to this Court.

II. REMOVAL IS TIMELY
9, In accordance with 28 U.S.C. § 1446(b)(3), Home Depot files this Notice

of Removal within thirty (80) days of the date that the matter became removable.

 

1 The medical records and demand referenced are not attached to this Notice to prevent any
sensitive medical information from entering the public domain. These records will be made

available to the Court upon request.
2
HAMILTON, MILLER & BIRTHISEL tue

150 SOUTHEAST SECOND AVENUE, SUITE 1200 -MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 + FACSIMILE: 305-379-3690
Case 1:20-cv-24207-BB Document1 Entered on FLSD Docket 10/14/2020 Page 3 of 8

10. Venue exists in the United States District Court for the Southern
District of Florida, Miami Division, because the 11th Judicial Circuit Court in and for
Miami-Dade County is located in the City of Miami, Florida, which is located within
the United States District Court for the Southern District of Florida, Miami Division.

Tl. THERE IS COMPLETE DIVERSITY WITHIN THE PARTIES

14. Under 28 U.S.C. § 1332(a)(1), “[t]he district court shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or
value of $75,000.00, exclusive of interest and costs, and is between — citizens of
different States.” This action satisfies the complete diversity of citizenship
requirement of 28 USC § 1332(a)(1).

A, Citizenship of HOME DEPOT U:S.A., INC.

15. Home Depot U.S.A., Inc. is a foreign limited partnership which is, and
was at the time the above captioned case was filed in State Court, a “resident” of
Georgia and Delaware.

16. Home Depot U.S.A., Inc. is, and was at the time of filing the Complaint,
an incorporated entity under the laws of the State of Delaware.

17. Home Depot U.S.A., Inc., at the time the Complaint was filed and
currently, is a corporation that lawfully does business in numerous states but was
not, and is not, incorporated in any state other than the State of Delaware.

18. The principal place of business for Home Depot U.S.A., Inc. is, and was

at the time of filing the Complaint, Atlanta, Georgia.

3
HAMILTON, MILLER & BIRTHISEL Lie
150 SOUTHEAST SECOND AVENUE, SUITE 1200 ‘MIAMI, FLORIDA 33181
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 1:20-cv-24207-BB Document1 Entered on FLSD Docket 10/14/2020 Page 4 of 8

19. At no time material has Home Depot U.S.A., Inc., or its general or
limited partners, been a citizen of Florida. See Florida Department of State, Division
of Corporations, and Detail by Entity Name attached as Exhibit “D.”

B. Citizenship of the Plaintiff, Luis Alberto Roses Burlando

20. Plaintiff, Luis Alberto Roses Burlando, was at all times material to this
action a resident of Miami-Dade County, Florida. Although Plaintiffs Complaint
does not specifically state Plaintiffs citizenship, “[i]t is well established that a party’s
residence is prima facie evidence of a party’s domicile,” and “[flor purposes of
diversity jurisdiction, a party’s domicile is equivalent to his citizenship.” Katz v. J.C.
Penney Corp., 2009 WL 1532129, *3 (S.D.Fla.) (Cohn, J) Gnternal citations omitted).

21. Here, Plaintiff alleges he is a resident of Miami-Dade County, Florida.
See Ex. “A” at § 2. Plaintiffs Miami-Dade County, Florida, residence is prima facie
evidence of his domicile, which is equivalent to citizenship for purposes of
establishing diversity. See Katz, 2009 WL 1532129 at *3.

IV. AMOUNT IN CONTROVERSY

22. The amount in controversy in this lawsuit clearly exceeds $75,000.00.
Although Plaintiffs Complaint does not specify an amount in controversy other than
the state court $30,000.00 jurisdictional minimum, it is clear from Plaintiffs medical
records and demand that the Plaintiffs claimed damages exceed the jurisdictional
minimum in this Court of $75,000.00. See Katz v. J.C. Penney Corp., Inc., 2009 WL
1532129, *5 (S.D. Fla. June 1, 2009) (concluding the defendant met its jurisdictional
burden of establishing the amount in controversy based on the medical records

received from the plaintiff); see also Alshakanbeh v. Food Lion, LLC, No.

4
HAMILTON, MILLER & BURTHESEL Lp

150 SOUTHEAST SECOND AVENUE, SUITE 1200 -MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 1:20-cv-24207-BB Document1 Entered on FLSD Docket 10/14/2020 Page 5 of 8

3:06-cv-1094-J-12HTS, 2007 U.S. Dist. LEXIS 20746 at **7-8 (M.D. Fla. March 23,
2007) (Used past and future medical costs to determine the amount in controversy
exceeded $75,000.00); Mirras v. Time Insurance Co., 578 F.Supp.2d 1351 (M.D. Fla.
2008) (Considered past medical expenses to determine the amount in controversy)

23. “In the Eleventh Circuit, a district court may consider the complaint
and any later received paper from the plaintiff as well as the notice of removal and
accompanying documents when deciding upon a motion to remand.” Katz, 2009 WL
1532129, at *4 (S.D. Fla. June 1, 2009) (citing Lowery v. Alabama Power Co., 483
F.3d 1184, 1213-1214 (11th Cir. 2007)). “Additionally, a district court may consider
evidence outside of the removal petition if the facts therein existed at the time of
removal.” Id (citing Williams v. Best Buy Co., 269 F.3d 1316, 1820 (11th Cir. 2001)
and Sierminski v. Transouth Financial Corp., 216 F.3d 945, 949 (11th Cir. 2000)).
“Therefore, pre-suit settlement offers and demands may be considered in evaluating
whether a case has been properly removed.” Id.

24. Specifically, as June 29, 2020, the Plaintiffs past medical bills total
$228,549.15. See fn. 1.

25. Further, Plaintiff seeks Home Depot’s policy limits in damages for past
and future pain and suffering, as well as economic damages as a result of the alleged
incident in his Complaint. See fn. 1

26. Plaintiffs alleged actual damages and cost of future medical care
conclusively establish that the amount in controversy exceeds the $75,000.00
jurisdictional minimum for this Court to retain jurisdiction. For example, in Katz v.

J.C. Penney Corp., this Court concluded that the removing defendant properly

5
WAMILTON, MILLER & BIRTHISEL te

150 SOUTHEAST SECOND AVENUE, SUITE 1200 -MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 306-379-3690
Case 1:20-cv-24207-BB Document1i Entered on FLSD Docket 10/14/2020 Page 6 of 8

established the amount in controversy by addressing information received from
Plaintiffs demand package. Katz, 2009 WL 1532129 at 4.

27. Accordingly, Home Depot has shown by a preponderance of the evidence
that the amount in controversy exceeds the jurisdictional minimum, rendering
removal proper.

V. CONCLUSION

Because the parties are citizens of different states, and because the amount in
controversy exceeds Seventy-Five Thousand ($75,000.00) dollars exclusive of
interest, fees, and costs, this action is removable pursuant to 28 U.S.C. §§ 1332, 1441
and 1446. Upon filing of this Notice of Removal, Home Depot will promptly give
written notice to Plaintiff and to the Clerk of the Circuit Court for the 11th Judicial
Circuit in and for Miami-Dade County, Florida.

WHEREFORE, Defendant, HOME DEPOT U.S.A, INC., respectfully requests
the Notice of Removal be accepted as good and sufficient as required by law, and that
the aforesaid action, case number Case No. 2020-018075-CA-01 be removed to the
United States District Court for the Southern District of Florida, Miami Division,
and that this Court assume full and complete jurisdiction thereof and issue all
necessary orders and grant all general equitable relief to which Home Depot is

entitled.

6
WAMILTON, MILLER & BIRTHISEL Lip

150 SOUTHEAST SECOND AVENUE, SUITE 1200 -MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 + FACSIMILE: 305-379-3690
Case 1:20-cv-24207-BB Document1 Entered on FLSD Docket 10/14/2020 Page 7 of 8

Dated: October 14, 2020

Respectfully submitted,

/s/Jennifer Miller Brooks

Jennifer Miller, Esq.

Florida Bar No.: 12465
jmiller@hamiltonmillerlaw.com

Zachary Doniger, Esq.

Florida Bar No.: 1010218
zdoniger@hamiltonmillerlaw.com
HAMILTON, MILLER & BIRTHISEL, LLP
Attorneys for Defendant

150 Southeast Second Avenue, Suite 1200
Miami, Florida 33131-2332

Telephone: (305) 379-3686

Facsimile: (805) 379-3690

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on October 14, 2020 the foregoing document is being

filed with the Clerk of Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record or pro se parties identified

on the attached service list in the manner specified, either via transmission of

Notices of Electronic Filing generated by CM/ECF or in some other authorized

manner for those counsel of parties who are not authorized to receive electronic

Filings.

/s/ Jennifer Miller Brooks
Jennifer Miller, Esq.

7

HAMILTON, MILLER & BURTHISEDL cp
150 SOUTHEAST SECOND AVENUE, SUITE 1200 MIAMI, FLORIDA 33131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
Case 1:20-cv-24207-BB Document1 Entered on FLSD Docket 10/14/2020 Page 8 of 8

SERVICE LIST

Nadine Figueroa, Esq.

Florida Bar No.: 635121

Law Offices of Jimmy De La
Espriella

2151 Le Jeune Road, Suite #305
Coral Gables, Florida 33134
Tel: (805) 665-1167

Fax: (305) 381-0215

E-mail: service@jdlelaw.com

E-mail: Nadine@jdlelaw.com
Attorneys for Plaintiff

8
WAMILTON, MILLER & BIRTHISEL Lip

150 SOUTHEAST SECOND AVENUE, SUITE 1200 :MIAMI, FLORIDA 38131
TELEPHONE: 305-379-3686 - FACSIMILE: 305-379-3690
